Taft, C. J.,
concurring in part. The warehouse involved in the instant case was clearly not, to use the words of paragraph one of the syllabus in Orr Felt & Blanket Co. v. Schneider, 3 Ohio St. 2d 14, “under the exclusive control of the United States Customs Officer.”
Thus, Republic’s “statement of facts” reads in part:
“Upon receiving appellant’s order for a particular grade of alloy, Union Carbide’s furnace department schedules the ores needed * * *. A traffic crew of Union Carbide scoops the specified ores from piles in the bonded storage yard and loads them into railroad cars for transportation to the mixing facility * * *.
< i * * #
“ * * * The bonded facilities consist of a smelting plant and large storage yard surrounded and set off by a fence. *105The area enclosed is approximately one hundred fifty to two hundred acres * * *.
“The United States maintains control over the quantity and type of ores entering bond by having a federal customs agent present when shipments arrive at the warehouses. * * *
“By the terms of the bond Union Carbide is required to account to the collector of customs for the manganese content of the manganese alloys transported out of bond and to pay import duties at the time of removal. A customs agent is not present at the time of transportation from bond. Instead, Union Carbide files with the collector of customs a certificate of the tonnage of manganese ores shipped and the amount of the various grades of manganese ores contained in that alloy. ’ ’
The Board of Tax Appeals stated:
“ * * * the bond in question is in the nature of a surety bond to guarantee payment of custom duties and in no way limits or prohibits the use of the manganese ore by the appellant or by Union Carbide.
“ * * * the ore * * * even if * * * considered as being physically located in a bonded warehouse, was never under the exclusive control of the United States Customs Officer. * * * Union Carbide, when it received an order from Bepublic * * * had free and unlimited access to, and could withdraw manganese ore from, any pile of ore belonging to appellant so as to use the same for processing and to fill the order. ’ ’
However, I agree with the following statement in Be-public’s brief:
“Should this court determine [as I believe it should] that the first branch of the syllabus of Orr Felt & Blanket Co. v. Schneider, 3 Ohio St. 2d 14 * * * is not dispositive of the case at bar, and appellant’s inventory of imported manganese ore is not immune from the Ohio personal property tax because it is held in bond, the case at bar should be remanded to the Board of Tax Appeals for a determination as to what portion of appellant’s inventory is immune from the tax by virtue of being in excess of appellant’s current operational needs.”